Citation Nr: 0106973	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  9645613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior February 11, 1998, for 
the award of special monthly pension benefits based on the 
need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from June 1966 to July 1968.  

Thus matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating action in 
which the RO granted an award of special monthly pension 
benefits based on the need for regular aid and attendance, 
effective February 11, 1998, but, sua sponte, denied 
entitlement to an earlier effective date.


FINDINGS OF FACT

1.  On June 22, 1999, the RO received from the appellant's 
representative a notice of disagreement with the denial of an 
earlier effective date for the grant of aid and attendance 
benefits.  

2.  Pursuant to the Board's February 2000 remand, on March 
23, 2000, the RO issued to the appellant and his 
representative a statement of the case on the earlier 
effective date issue.  

3.  No document was received within the 60-day period 
following the issuance of the statement of the case that can 
be construed as a substantive appeal on the earlier effective 
date issue.  


CONCLUSION OF LAW

The Board is without jurisdiction to review the issue of 
entitlement to an effective date earlier than February 11, 
1998, for the award of special monthly pension benefits based 
on the need for regular aid and attendance.  38 U.S.C.A. 
§§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.   
Pursuant to applicable law and regulation, an appeal consists 
of a timely filed notice of disagreement (NOD) in writing 
and, after a statement of the case (SOC) has been furnished, 
a timely filed substantive appeal.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.200.

A veteran's substantive appeal perfects the appeal to the 
Board and frames the issues to be considered.  Myers v. 
Derwinski, 1 Vet. App. 127, 129 (1991).  A substantive appeal 
consists of a properly completed VA Form 9 (Appeal to Board 
of Veterans' Appeals) or another correspondence containing 
the necessary information.  If the SOC addressed several 
issues, the substantive appeal must either indicate that the 
appeal is being perfected as to all of those issues or must 
specifically identify the issues appealed.  Proper completion 
and filing of a substantive appeal are the last actions a 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.  

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the veteran or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever comes later.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  Where a veteran 
files a timely NOD but fails to timely file a substantive 
appeal, the appeal is untimely and must be dismissed.  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

As noted in the Board's February 2000 remand, and in the 
introduction, above, the RO denied this matter in April 1999, 
and an NOD was filed in June 1999.  The remand directed that 
the RO issue an SOC on this issue, which it did in March 
2000.  The cover letter sent, dated March 22, 2000, clearly 
notified the veteran that he had to file a formal appeal to 
perfect his appeal; a VA Form 9 was enclosed for this 
purpose.  However, the claims file contains no correspondence 
from either the veteran or his representative that can be 
construed as a timely substantive appeal.  Pursuant to 38 CFR 
20.302, the veteran had until May 22, 2000 (or, 60 days from 
the SOC) to file a substantive appeal.  However, the veteran 
never responded.  Additionally, while the representative 
filed with the RO an unsigned VA Form 646 (Statement of 
Accredited Representation in Appealed Case) in June 2000, and 
a statement in lieu of a VA Form 646 in July 2000, neither of 
these documents were submitted with the required time period.  
Likewise, the Informal Hearing Presentation filed, by the 
veteran's representative with the Board in August 2000, was 
neither filed within the time limit for filing a substantive 
appeal, nor was it filed with the agency of original 
jurisdiction, as mandated by 38 U.S.C.A. § 7105.  The Board 
also notes that neither the veteran nor his representative 
submitted a written statement contending that good cause 
existed warranting an extension of the 60-day time period for 
filing a substantive appeal prior to the expiration of that 
time limit.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302.

Pursuant to the undersigned Board Member's request, in 
November 2000, the Administrative Service of the Board 
notified the appellant, and his representative, of the 
Board's preliminary observations that a timely substantive 
appeal had not been filed, and gave him a period of 60 days 
to provide evidence or information, or to request a hearing, 
on the timeliness question.  To date, no response has been 
received from either the veteran or his representative.

Under these circumstances, the Board must conclude that the 
veteran failed to timely perfect an appeal with respect to 
the issue of entitlement to an effective date earlier than 
February 11, 1998, for the award of special monthly pension 
benefits based on the need for regular aid and attendance.  
As such, the Board does not have jurisdiction to review this 
claim, and, pursuant to the Board's authority under 38 
U.S.C.A. § 7105(d)(3), the claim must be dismissed for 
failure to file a timely substantive appeal.


ORDER

The appeal is dismissed.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

